DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,713,964 in view of  Kolla US 2014/0322694

Claim 1, 8 and 15:  Claim 1 of the ‘964 patent provides a teaching of a system for facilitating creation of an educational test based on prior performance with individual test questions (see col. 20:39-41), the system comprising: 
one or more physical processors programmed to execute computer program instructions which, when executed, cause the one or more physical processors to: (see col. 20:42-44) 
display, via a user interface, a selectable listing of the set of questions; (see col. 20:62-63)
receive, via the selectable listing of the user interface, a first selection of a first question from among the set of questions, the first question having a first question performance metric value;  (see col. 20:64-67)
add the first question to the test based on the first selection;  (see col. 21:1-2)
calculate a test performance metric value associated with the test based on at least the first question performance metric value; (see col. 21:22-6)
 provide the test performance metric value for presentation on the user interface; (see col. 21:11-13)
receive a first user input from the user indicating a target level of difficulty for the test;  (see col. 21:1-6)
determine a current level of difficulty for the test based on at least the first question;  (see col. 21:7-8)
display a recommendation to include the selected one or more questions in the test via the user interface (see col. 21:51-52)
The ‘964 patent is silent on the teaching of  identify one or more questions each associated with its own level of difficulty, recommended for inclusion in the test based on the current level of difficulty of the test, and the level of difficulty for each of the one or more questions such that inclusion of the one or more questions will result in the target level of difficulty for the test being achieved;  receive a second user input from the user indicating a test performance benchmark value for the test;  select, based on the test performance benchmark value and the test performance metric value, at least one question of the identified one or more questions as questions recommended for inclusion in the test.
However, the Kolla reference provides a teaching of identify one or more questions each associated with its own level of difficulty (see paragraph 57) , recommended for inclusion in the test based on the current level of difficulty of the test, and the level of difficulty for each of the one or more questions such that inclusion of the one or more questions will result in the target level of difficulty for the test being achieved (see paragraph  22);   receive a second user input from the user indicating a test performance benchmark value for the test (see paragraph 37);   select, based on the test performance benchmark value and the test performance metric value, at least one question of the identified one or more questions as questions recommended for inclusion in the test (see paragraph 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘964 reference with the feature of identify one or more questions each associated with its own level of difficulty, recommended for inclusion in the test based on the current level of difficulty of the test, and the level of difficulty for each of the one or more questions such that inclusion of the one or more questions will result in the target level of difficulty for the test being achieved;  receive a second user input from the user indicating a test performance benchmark value for the test;  select, based on the test performance benchmark value and the test performance metric value, at least one question of the identified one or more questions as questions recommended for inclusion in the test, as taught by the Kolla reference in order to  provide the user with an intuitive test design user interface.   
Claims 2, 9 and 16:  Claim 2 of the ‘964 patent provides a teaching of  wherein the plurality of questions comprises one or more questions that correspond to a plurality of questionee groups, and wherein each of the plurality of questionee groups correspond to a different educational level.  
Claims 3, 10 and 17:  Claim 3 of the ‘964 patent provides a teacing of wherein the test performance benchmark value relates to a duration of the test.
Claims 5, 12 and 19:  Claim 5 of the ‘964 patent provides a teaching of  wherein, for each question of the plurality of questions, the question performance metric value comprises at least one of:
 an amount of time estimated for a questionee to correctly answer the question or an amount of time estimated for a questionee to incorrectly answer the question, and wherein the amount of time for a questionee to correctly answer the question is estimated based on one or more prior amounts of time that the one or more questionees took to correctly answer the question, and the amount of time for a questionee to incorrectly answer the question is estimated based on one or more prior amounts of time that the one or more questionees took to incorrectly answer the question.  
Claims 6, 13 and 20:  Claim 6 of the ‘964 patent provides a teaching of  wherein the test performance metric value comprises an amount of time for a questionee to complete the test, and wherein calculating the test performance metric value comprises estimating the amount of time for a questionee to complete the test based on at least one of (i) the amounts of time estimated for a questionee to correctly answer the selected at least one question or (ii) the amounts of time estimated for a questionee to incorrectly answer the selected one or more questions.
Claims 7, 14 and 21:  Claim 7 of the ‘964 patent provides a  teaching of  wherein, for each of the plurality of questions, the question performance metric value comprises a question difficulty level associated with the question that is estimated based on the prior performance of the one or more questionees with the question.  


Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715